DETAILED ACTION

Notice to Applicant
	This communication is in response to the Request for Continued Examination for Application 15/856,582 filed 01/04/2021 and the arguments therein. 
Claims 1, 7-8, 14-15 and 20 have been amended; and
Claims 1-20 are currently pending and considered herein.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claims 1, 8 and 15, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as specifically recited in the claim spanning over a page in length and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2009/0306534 A1 to Pizzagalli, hereinafter “Pizzagalli,” U.S. 2018/0330824 A1 to Athey et al., hereinafter “Athey,” U.S. 2014/0336479 A1 to Ando, hereinafter “Ando,” and U.S. 2014/0358513 A1 to Kaplan et al., hereinafter “Kaplan.”

See Kaplan at least at Paras. [0009], [0025], [0031], [0033]. However, the prior art of record fail to disclose, in combination or otherwise, the full scope of the independent claims. The references fail to explicitly describe modulating the set of ion channels simultaneously along axes of control, thereby providing control over the trait; determining, by the neuron model simulator, components that affect the physiological model of disease; and selecting a drug for the patient based on components determined by the neuron model simulator such that the selected drug is targeted as a treatment, as narrowly recited by the independent claims. 
Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined organizing human activity – namely receiving and compiling medical information and related semantic analysis with pertinent information to recommend a treatment – the combination of the multiple steps in the neuron model simulation for personalized drug treatment according to the myriad specific factors listed in the claims is a practical application of the abstract idea similar to Example 42 from the 2019 PEG. Furthermore, the claim limitations as a whole amount to “significantly 
Based on the specific language and steps detailed in the amended claims, the evidence presented above and Applicant’s arguments at least at pages 8-13 of the Remarks dated 01/04/2021, claims 1-20 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686